Citation Nr: 1545259	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-10 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of traumatic brain injury (TBI), manifested by headaches.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1962 until March 1965 and April 1965 until March 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Houston Texas.




FINDINGS OF FACT

1. The Veteran's TBI is manifested by symptoms such as daily mild to moderate headaches, intermittent dizziness, insomnia, hypersensitivity to sound and light, and tinnitus.

2. The Veteran's TBI is not manifested by subjective complaints moderately interfering with work; instrumental activities of daily living; or work, family, or other close relationships.


CONCLUSIONS OF LAW

1. The scheduler criteria for an initial rating in excess of 10 percent for TBI, manifested by headaches have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

2. The scheduler criteria for a separate rating of 10 percent, and no higher, for TBI, manifested by tinnitus have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in May 2008. 

This appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection for residuals of TBI, manifested by headaches. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

VA examinations were obtained in December 2013 and December 2009. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The report includes a clinical examination and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.


Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of TBI 

The Veteran's service-connected residuals of TBI, manifested by headaches have been rated under Diagnostic Code 9304. 38 C.F.R. § 4.124a (2015). In a May 2010 decision, the Veteran was rated as 10 percent disabling for residuals of TBI manifested by headaches. However, Diagnostic Code 8045, residuals of TBI, states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. See 38 C.F.R. § 4.124, Diagnostic Code 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified." However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130  (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI. For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code. Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25  the evaluations for each separately rated condition.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Headaches

The Veteran is seeking an initial evaluation in excess of 10 percent for his residuals of TBI, manifested by headaches. A December 2009 VA medical examination reflects the Veteran with a history of TBI with non-prostrating headaches occurring two times a week. 

The Veteran was afforded another examination in December 2013. The examination noted the Veteran with subjective complaints of daily mild to moderate headaches, intermittent dizziness, insomnia, hypersensitivity to sound and light, and tinnitus. The December 2013 examiner opined that there is no objective medical diagnosis of TBI for the Veteran. The examiner explained that after a review of the claims folder, the Veteran's history in regard to TBI was unreliable. The examiner further opined that the Veteran's mental symptoms are at least likely as not due to the Veteran's mental disorder.

Under Diagnostic code DC 8045, three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships is provided with a 10 percent evaluation. Examples of such symptoms are daily mild to moderate headaches, intermittent dizziness, insomnia, hypersensitivity to sound and light, and tinnitus. Based on the above the Board finds that an initial rating in excess of 10 percent for the Veteran's TBI, manifested by headaches is not warranted. The VA medical examination reflect the Veteran experiencing mild to moderate non-prostrating headaches, dizziness, insomnia, and hypersensitivity to sound and light. The medical evidence does not reflect the Veteran's subjective complaints moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.

Further, as the medical evidence does not reflect that the Veteran experiences prostrating headaches, a separate evaluating for migraine/headaches under Diagnostic Code 8100 is not warranted, as a higher evaluation under that code is not available. 

Tinnitus

As noted above, the December 2013 examination reflects that the Veteran has subjective complaints of tinnitus. Under Diagnostic Code 8405, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, even if that diagnosis is based on subjective symptoms. Here the Veteran has complaints of tinnitus associated with his service connected TBI. As such, a separate evaluation or 10 percent disabling under Diagnostic code 6260 is warranted. This is the maximum scheduler rating available for tinnitus. There are no other analogous criteria that would afford a higher rating.


Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111   (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's residual of TBI are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's residuals of TBI symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment specifically due to his residual manifested by headaches and tinnitus. Rather, the claims folder reflects that the Veteran is currently employed as a mail clerk. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for residuals of traumatic brain injury (TBI), manifested by headaches is denied.

Entitlement to a separate evaluation of 10 percent for residuals of TBI, manifested by tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


